The only grounds of review of the trial court's judgment urged in this appeal are those which question the propriety of an order setting aside a judgment by default. The order complained of was made at the same term of court at which the default judgment was entered; and the authorities in this state are clear to the effect that the trial court has the power, whether or not good or adequate cause therefor is shown, to set aside a default judgment or grant a new trial during the term at which the judgment is rendered. The discretion lodged in the trial court in this regard is not subject to review. El Paso  S.W. R. Co. v. Kelley,99 Tex. 87, 87 S.W. 660; Cohen v. Moore, 101 Tex. 45, 104 S.W. 1053; Goss v. McClaren, 17 Tex. 107, 67 Am.Dec. 646; Sweeney v. Jarvis, 6 Tex. 36; Lawther Grain Co. v. Winniford (Tex.Com.App.) 249 S.W. 195.
The trial court's judgment is affirmed.